Under the charge of the court we are here concerned solely with robbery. If guilty of that crime the defendant was guilty of murder in the first degree. He could be guilty of nothing else. If not guilty of robbery the jury was told that they must acquit him. Surely he may not complain because in that case they were not permitted to convict him of some lesser degree of homicide.
To be guilty of robbery it is essential that the defendant should have acted with a general criminal intent. I *Page 156 
assume that means the intent to take the property of the deceased in his presence, against his will, by means of force or fear. Ordinarily from the occurrence itself the jury might and should have inferred this intent. He may, however, negative this presumption. He may give evidence tending to show that he was insane at the time. Or that he was playing a joke on a friend. Or that he was so drunk that he could not and did not form any such intent. Thus a question of fact may be presented and if the jury have a reasonable doubt caused by this explanation he should be acquitted.
The issue is as to the existence of this intent, and the testimony offered by the defendant must be relevant to this precise issue. If it does not tend to show that the accused failed to know the nature and quality of his act or to show that he did not know that it was wrong, there is no question of insanity to be submitted to the jury. If it does not tend to show that he was so intoxicated that he did not and could not form an intent to rob, again there is no question for them.
In my judgment testimony of intoxication to the extent that would make the defendant's intent a question of fact is wholly absent from this case. It should, at least, tend to show at the time of the robbery a complete absence of conscious volition — an ignorance of his acts and purposes. Therefore, the trial court was right in refusing to submit any such question to the jury. The general rule that "no act committed by a person while in a state of voluntary intoxication, shall be deemed less criminal by reason of his having been in such a condition" is applicable.
It is quite true that in a limited number of cases another rule applies. Now and then crimes are divided into degrees or species dependent upon the motive, purpose or intent of the criminal. His legal as well as his moral guilt varies with his mental attitude. Such a division is made as regards some kinds of homicide. So as to *Page 157 
assault. Ordinarily, however, while other crimes may be divided into degrees, these degrees are not made dependent on any such purpose, motive or intent. There are degrees in arson, in burglary, in larceny, in forgery, in robbery itself, but no such test of guilt applies. The degree depends upon other circumstances. To convict there must be merely the usual general intent to commit the crime.
It is only in the exceptional cases of the first class that the jury may take into consideration the fact that the accused was to some extent intoxicated at the time in determining the question of the degree of guilt.
In my opinion the judgment of conviction should be affirmed.